DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 13 May 2022.  Claims 1-20 are currently pending of which claims 1, 8-11 and 18-20 are currently amended and 16 and 17 are withdrawn from consideration.

Election/Restrictions
As discussed below, claims 1-15, 19 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16 and 17, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 13 May 2022.  The objections to the drawings presented in the Office Action of 13 January 2022 have been withdrawn.  

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 13 May 2022.  The objections to the claims presented in the Office Action of 13 January 2022 have been withdrawn.  However, as a result of rejoinder new objections are presented. 
Claim 16 is objected to because of the following informalities: the units for the flow rate are given as m3/hr, the superscript should be appropriately utilized so as to read m3/hr.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 13 May 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 13 January 2022 have been withdrawn.  However, as a result of rejoinder new rejections are presented.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 16 and 17 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term about renders unclear in claim 16 the spacing between the anode and cathode, the flow rate, the current and the hypochlorite concentration and in claim 17 the current.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,975,247 to Stralser (Stralser) in view of US Patent Application Publication No. 2016/0044926 to Peters et al. (Peters) and further in view of US Patent Application Publication No. 2007/0007145 to Simmons et al. (Simmons).
As to claim 18, Stralser teaches a hypochlorite generating system comprising an electrolytic cell (10) comprising a plurality of concentric cylindrical anodes (26 and 28) and cathodes (27 and 29) extending around a central axis of the cell, thus forming a plurality of annular electrolytic channels that are coaxially disposed to be concentric to the axis, wherein each channel extends along a length of the cell relative to the axis and comprises a cathode surface and an anode surface defining a channel volume there between, wherein each annular channel is fluidly connected to an adjacent concentrically disposed annular electrolytic channel so that a fluid flow path is formed from an input (30) at a center of the cell through the channel volume of each annular electrolytic channel to an output (31) such that the fluid flow path extends in a direction of increasing radial dimension relative to the annular electrolytic channels (Column 1, Lines 30-39; Column 2, Lines 24-38; Column 3, Lines 15-31; Column 6, Line 53 to Column 7, Line 6).  Stralser further teaches that the surface to surface spacing of the cathode surface and the anode surface is, for example, 4.76 mm (3/16 inch) (Column 6, Lines 19-23).  Stralser further teaches that the apparatus comprises a flow controller (pump) (8) operative to control a flow of water through the system (Column 2, Lines 48-64; Column 8, Lines 8-12) and a power supply providing a source of direct current (Abstract; Column 5, Lines 16-22; Column 7, Lines 17-23).  
Stralser fails to specifically teach that the cell is provided in plurality; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).
However, Stralser is silent as to a specific configuration for the power source providing direct current.  However, Peters also discusses the electrolytic production of hypochlorite and teaches that an effective power source for the application of direct current comprises a power source that provides direct current from a source of alternating current that is converted to direct current via a rectifier (Paragraph 0089).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an alternating current to direct current rectifier for the direct current power source of Stralser with the reasonable expectation of effectively forming the power source of Stralser as taught by Peters.  
However, the combination further fails to teach that the apparatus comprises a controller in operative communication with the power supply and the flow controller to control the operation thereof.  However, Simmons also discusses electrolytic generation of hypochlorite utilizing a flow control pump and a power supply and teaches that the apparatus should further be provided with a controller for automatically controlling the operation thereof (Paragraphs 0044, 0092-0096).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a controller in operative communication with the power supply and the flow controller to control the operation thereof in an automatic fashion as taught by Simmons.  

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowance subject matter is the inclusion of a power source capable of providing a current between the cathode and anode members of not less than 200 A and not greater than 3,700 A (or the corresponding step of applying this current in the method claims) in combination with the annular electrolytic channels as claimed with an anode to cathode surface spacing of 1.5 mm to 8 mm.  The prior art teaches much lower current applications with spacing gaps as claimed.  

Response to Arguments
Applicant’s arguments, with corresponding declaration, with regards to the applied current, filed 13 May 2022, have been fully considered and are persuasive.  The rejections of claims 1-15, 18 and 19 have been withdrawn. 
However, Applicant’s remaining arguments were not found persuasive, resulting in the continued rejection of claim 18, as above.  
Applicants argue that the limitation of “wherein the electrolytic cell is operative to output a sodium hypochlorite concentration in the saltwater at the outlet of not less than 1,800 mg/L based on the flow rate and the electrical current” is also not taught by the prior art.  However, claim 18 is an apparatus claim.  Apparatus claims must be distinguished form the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of Stralser would be capable of performing the claimed function based upon the operating conditions, for example, in an extreme example, the apparatus could in fact be fed a saltwater with a concentration of 1,800 mg/L of sodium hypochlorite and operate under no current and thus output this same saltwater.  
Applicants further argue that Stralser fails to teach the surface to surface spacing between the cathode surface and the anode surface as claimed, indicating that Stralser indicated that “Ideally, the cathode surface should be nearly double that of the anode surface”.  However, the Examiner maintains that Stralser specifically teaches an embodiment wherein the surface to surface spacing is 4.76 mm (3/16 inch), further indicating that this is particularly desirable in terms of current density, and that all teachings of a reference are applicable.  While this is first introduced in a discussion of the rectangular plate electrode embodiment, the Examiner maintains that this would clearly have still been applicable to the concentric embodiments of Stralser.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794